DETAILED ACTION
Claim Objections
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is over 150 word in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-12, 14-15, 18, 32-37, 39 and 48-59 are objected to because of the following informalities:  Independent claim 1, contains more than one period.  Appropriate correction is required.
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
With respect to claims 1-12, 14-15, 18, 32-37, 39 and 48-59, the Examiner recommends to amending the format of independent claim 1 for clarity, as follows:
1. (Original) A process for producing an upgraded renewable oil from renewable carbonaceous material(-s) comprising:
Providing an oxygen containing renewable crude oil having;

,

an oil fraction , in an amount of less than-70 % by weight, and
, in an amount of at least 10 % by weight;
Pressurising the oxygen containing renewable crude oil to an operational pressure in the range 60 to 200 bar;
Adding and mixing hydrogen to the pressurized oxygen containing renewable crude oil;
Contacting the pressurized mixture with at least one heterogeneous catalyst contained in a first reaction zone at a temperature of 260 to 350°C having a weight based hourly space velocity (WHSV) in the range 0.1 to 1 h-1 so as to produce a partially hydrogenated and deoxygenated oil;
Separating water, gas and optionally a low boiling fraction from the partially hydrogenated and deoxygenated oil from the first reaction zone 
Heating the separated partially hydrogenated and deoxygenated oil from the first reaction zone to a temperature in the range 350 to 400 °C;
Contacting the heated partially hydrogenated and deoxygenated oil with at least one heterogeneous catalysts in a second reaction zone at a temperature of 350 to 400°C at weight based hourly space velocity (WHSV) in the range 0.1 to 1.5 h-1, 
Separating ;
Contacting the low boiling point fraction from the second reaction zone with hydrogen and one or more heterogeneous catalysts at a temperature in the range 350 to 390°C in a third reaction zone having a weight based space velocity in the range 0.1 to 1 h-1, thereby producing a first product stream, and
Contacting the high boiling point fraction with hydrogen and one or more heterogenous catalysts at a temperature in the range 360°C to 420°C in a fourth reaction zone having a weight bases space velocity in the range 0.1  to 1 h-1, thereby producing a second stream. 
The Examiner recommends amending claim 5 for clarity, as follows:
A process according to claim 4, where the steam reforming of the separated process gas is performed at a pressure in the range 2 to 40 bar and a temperature in the range 350 °C to 600 °C and a weight based space velocity in the range 0.1 to 2 h-1 the fifth reaction zone.
The Examiner recommends amending claim 6 for clarity, as follows:
A process according to claim 1, where 
providing a carbonaceous material in the form of biomass contained in one or more feedstock; 
BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/tttApplication No.: NEWDocket No.: 6544-0124PUS1Page 7 of 13 providing a feed mixture by slurring the carbonaceous material in one or more fluids, at least one of which comprises water;
pressurizing the feed mixture to a pressure in the range 150 to 400 bar;
heating the pressurized feed to a temperature in the range of 300°C to about 450 °C; 
maintaining the pressurized and heated feed mixture in a reaction zone for a conversion time in the range 3 to 30 minutes, thereby causing the carbonaceous material to be converted; and
cooling the converted feed mixture to a temperature in the range from 25°C to 200 °C; 
depressurizing the converted feed mixture to a pressure in the range 1-120 bar, and separating the converted feed mixture into at least a 
wherein the oxygen containing renewable crude oil has an oxygen content in the range from 3.0 wt. % to 20.0 wt. %, a water content of less than 1.5 wt. %, a total acid number in the range from 5.0 to 80 mg KOH/g, an oil fraction , and a residue fraction having a boiling point of more than 450°C, in an amount of at least 10 % by weight.
The Examiner recommends amending claim 12 for clarity, as follows:
A process according tclaim 1, where the oxygen containing renewable crude oil is spiked with sulfur a sulfur 
The Examiner recommends amending claim 15 for clarity, as follows:
A process according tclaim 1, wherein the hydrogen added is at least partly produced in-situ  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-15, 18, 32-37, 39 and 48-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1-12, 14-15, 18, 32-37, 39 and 48-59, the claims recite the limitation "the product from the second reaction zone" in step (m).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the reactors in the first reaction zone" in the first and second line.  There is insufficient antecedent basis for this limitation in the claim.
The independent claim is silent to any reactors in the first reaction zone.
Claim 4 recites the limitation "where hydrogen is produced in separated gas from step (e) and/or step (h) " in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
The independent claim fails to address any separation process step, in the referenced step (e) and/or step (h). 
Claim 7 recites the limitation "where the separated oxygen containing renewable crude oil" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes, a separation step is claimed in claim 6, not claim 3.
Claim 8 recites the limitation "the polishing step" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes, a separation step is claimed in claim 7, not claim 4.
Claim 14 recites the limitation "the hydrogen consumption" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes, a hydrogen consumption rate and/or quantity is not addressed in the parent claim.  Furthermore, it is unclear as to which consumption rate and/or quantity the applicant is referring to e.g. overall, first, second, third or fourth reaction zone. 
Claim 18 is indefinite, for failing to particularly point out and distinctly claim the subject matter, it is unclear which heterogenous catalyst the applicant is referring to, e.g. first, second, third or fourth reaction zone. 
Does the applicant intend to claim wherein “each of the heterogenous catalyst are independently selected from catalyst consisting of: a hydrotreating,  hydrocracking,  hydroprocessing, hydrodeoxygenation, hydrodenitrogenation, hydrodearomatization or hydroisomerization catalyst and combination thereof.”
Regarding claims 2, 9-10, 32, 34, 36-37, 39, 48-50, 52-53 and 55-59 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "e.g" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation WBSV in the range of 0.2 to 1, and the claim also recites WBSV in the range 0.2 to 0.5 which is the narrower statement of the range/limitation. 
In the present instance, claim 9 recites the broad recitation aromatics in the range 20 to 70% by weight, and the claim also recites range 30 to 70% which is the narrower statement of the range/limitation. 
In the present instance, claim 10 recites the broad recitation H/C ratio of less than 1.5, and the claim also recites less than 1.3 which is the narrower statement of the range/limitation. 
In the present instance, claim 32 recites the broad recitation operating pressure of at least 70 bar, and the claim also recites at least 80 bar, at least 90 bar and at least 100 bar which is the narrower statement of the range/limitation. 
In the present instance, claim 33 recites the broad recitation operating pressure in the range 20 to 70 bars, and the claim also recites 25 to 50 bar which is the narrower statement of the range/limitation. 
In the present instance, claim 34 recites the broad recitation operating pressure below 180 bar, and the claim also recites below 160, below 140 and below 120 bar which is the narrower statement of the range/limitation. 
In the present instance, claim 36 recites the broad recitation operational temperature below 350°C, and the claim also recites below 340°C, below 330°C, below 300°C and below 280°C which is the narrower statement of the range/limitation. 
In the present instance, claim 37 recites the broad recitation operational temperature of at least 280°C, and the claim also recites at least 300°C, 320°C, 330°C and at least 340°C which is the narrower statement of the range/limitation. 
In the present instance, claim 39 recites the broad recitation temperature range from about 80 to 150°C, and the claim also recites range of 100 to 130°C and 100 to 120°C which is the narrower statement of the range/limitation. 
In the present instance, claim 48 and 51 recites the broad recitation operational temperature below 400°C, and the claim also recites below 390°C, 380°C, 370°C and 360°C which is the narrower statement of the range/limitation. 
In the present instance, claim 49 recites the broad recitation range  from 350°C to 400°C, and the claim also recites range of 360°C to 390°C which is the narrower statement of the range/limitation. 
In the present instance, claim 50 recites the broad recitation WHSV of 0.1 to 1.0, and the claim also recites range of 0.2 to 0.5 and 0.3 to 0.5 which is the narrower statement of the range/limitation. 
In the present instance, claim 52 recites the broad recitation cut point of at least 325°C, and the claim also recites cute points of at least 340°C, 350°C, and 360°C which is the narrower statement of the range/limitation. 
In the present instance, claim 55 recites the broad recitation operational temperature below 400°C, and the claim also recites below 390°C, below 380°C and below 370°C which is the narrower statement of the range/limitation. 
In the present instance, claim 56 recites the broad recitation operational temperature range from 350°C to 400°C, and the claim also recites a range of 350°C through 390°C, 380°C which is the narrower statement of the range/limitation. 
In the present instance, claim 57 recites the broad recitation WHSV range of 0.1 to 1.5, and the claim also recites 0.2 to 1.0 and 0.2 to 0.5 which is the narrower statement of the range/limitation. 
In the present instance, claim 58 recites the broad recitation temperature range  of 350°C to 420°C, and the claim also recites 360°C-410°C, 360°C-340°C (360°C-400°C ?) and 370°C to 390°C which is the narrower statement of the range/limitation. 
In the present instance, claim 59 recites the broad recitation water in the range of 5 to 35%, and the claim also recites a range of 5 to 25%, 5 to 15% and 5 to 10% which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 6, the claim fails to limit the parent claim, as is it increases the scope of the parent claim, in particular the parent claim recites a water content of less than 1.5 wt. %, while the dependent claim recites a water content of less than 2 wt.%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1-12, 14-15, 18, 32-37, 39 and 48-59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim 1, the closest prior art Mathieu et al (WO 2018/058172) discloses a method for producing an upgraded biooil product, the method comprising: hydrotreating a biooil or distillate thereof with hydrogen in the presence of hydrotreating catalyst, wherein the biooil was produced by hydrothermal treatment of organic feedstock (see abstract), wherein the biooil comprises an oxygen content of 5 wt.% to 25 wt.%, a TAN of 1-200 mg KOH, a water content of 0.1 to 5% (see page 2 lines 25-35) and a residue fraction (long residue, atmospheric residue, short residue, vacuum residue) of at least 10% (see col 3 lines 5-30, at least 10% of second oil);
hydrocracking after hydrotreating the biooil (see col 3 lines 5-10).
Thus, Mathieu discloses a similar multi-step hydrotreatment process of renewable oil derived from renewable carbonaceous materials, the feedstock is prepared similar and has similar characteristics and is treated in two sequential hydroprocessing reactor, as claimed by the applicant.
However, the applicant claimed invention differs from Mathieu in that after the second hydroprocessing reaction, the applicant separates the effluent into a light fraction and heavy fraction, and subsequently treats both the light and heavy fraction in a separate hydroprocessing reactor.
Therefore, it is the Examiner position that Mathieu discloses a substantial portion of the applicant claimed invention, however, does not teach or suggest to one with ordinary skill in the art the claimed downstream reactors, wherein after the second hydroprocessing reaction, the effluent is separated into a light fraction and heavy fraction, and subsequently both the light and heavy fraction are treated in separate hydroprocessing reactors.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771             

/Randy Boyer/
Primary Examiner, Art Unit 1771